Citation Nr: 1003826	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Army from 
November 1979 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In October 2006, the Board remanded the Veteran's claim for 
service connection for PTSD to RO via the Appeals Management 
Center (AMC) in Washington, DC.

In November 2008, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed to the 
United States Court of Appeals for Veteran's Claims (CAVC).  
In July 2009, General Counsel and the Veteran/Appellant 
requested that the CAVC remand the Veteran's claim for 
readjudication in accordance with Clemons v. Shinseki, 23 Vet 
App 1 (2009).  In Clemons, the Court held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities and that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  The CAVC granted the Motion 
for Joint Remand on July 31, 2009.

Unfortunately, the Board does not find that the record 
contains sufficient information to adjudicate the claim in 
accordance with the July 2009 Joint Remand.  Therefore, the 
appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.



REMAND

The Veteran is requesting service connection for an acquired 
psychiatric disorder including PTSD.  However, this claim 
requires further development and therefore must be remanded.

The facts of the case imply three theories of entitlement for 
an acquired psychiatric disorder which all must be fully 
developed before proper adjudication of the Veteran's claim.  
The first theory of entitlement is for PTSD as a result of a 
personal assault in service.  The second theory is for an 
anxiety disorder which originated in service.  The third 
theory is for depression and anxiety as a result of the 
Veteran's service-connected perirectal abscess condition.


A.  PTSD

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
Veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99.

The Veteran has claimed PTSD based on the following in-
service stressors : 1) an incident where the Veteran's food 
was tampered with, 2) harassment by other soldiers following 
his medical procedure for his perirectal abscess, 3) 
harassment by his superiors filing false Counseling 
Statements against him, and 4) an incident in June, July or 
August 1982 where the Veteran was physically assaulted by 
other soldiers and held prisoner in a storage barn (the 
Veteran has alternately stated this assault occurred 
immediately after his June 23, 1982, Counseling Statement 
recommending that the Veteran be barred from reenlistment and 
within 24 hours of his discharge on August 13, 1982).

The Veteran has also reported post-service stressors as a 
motor vehicle accident in September 1982 and a gunshot wound 
in September 1990.
 
P.S., M.D. diagnosed the Veteran with PTSD listing the causes 
of his PTSD as 1) a post-service gunshot wound (Statements 
dated December 1996 and July 1999), 2) harassment by fellow 
soldiers in service (Statement dated November 2007), 3) and a 
beating that he received by three soldiers at Fort Hood 
(Statement dated February 2006), and 4) an automobile 
accident a few days after the beating (Statement dated 
February 2006). 

At November 2003 VA psychiatric evaluation, the examiner did 
not see any evidence of PTSD other than the Veteran's reports 
of occasional nightmares and difficulty relating to others.

A VA treatment record from August 2005 stated that the 
Veteran does not meet the criteria for PTSD.

As the Veteran has neither a current diagnosis of PTSD nor a 
verified stressor, this theory of entitlement requires 
further clarification before adjudication.  On remand, the 
AMC should request treatment records from Dr. P.S. so as to 
clarify the basis of his diagnosis.  Additionally, the 
Veteran should be allowed the opportunity to provide 
additional details of his claimed 1982 assault such as when 
and where the personal assault occurred and who were the 
parties involved. 

B.  Direct Incurrence of an Acquired Psychiatric Disorder 
other than PTSD

The Veteran's STRs show a psychiatric evaluation upon 
enlistment due to evidence of prior intravenous drug use.  An 
evaluation at that time states that the Veteran was "alert 
and oriented somewhat anxious and tense, suitable reactions 
and relevant appropriate manner.  No active overt evidence of 
being under drugs/alcohol or of underlying thought disorder.  
Recommendation: Patient deemed as rehab[ilitated] and now 
psych[ologically] cleared."

A July 1981 treatment record indicates that the Veteran was 
anxious and complained of situational stress in his current 
unit.  A later October 1981 record indicates anxiety brought 
on by unit related problems.  The Veteran was diagnosed with 
an adjustment disorder with mildly depressed mood at that 
time.

In a letter dated July 2003, Dr. P.S. states that the Veteran 
"was disabled while serving in the U.S. Army.  He developed 
a severe anxiety disorder which developed in problems with 
his unit.  This disorder has persisted through the years, up 
to the present time."  A later letter in June 2005 indicates 
that "he is suffering from a chronic depression and anxiety 
disorder, which are part of a chronic posttraumatic stress 
disorder, caused by an operative procedure while in service; 
hazing by fellow soldiers followed this surgery."  His 
traumatic disorder was aggravated by a bullet wound to his 
head in later years in civilian life."

At November 2003 VA psychiatric evaluation, the examiner 
diagnosed a cognitive disorder related to the Veteran's 
postservice gunshot wound and stated that this disorder makes 
it difficult for him to sustain attention, do mathematical 
tasks, and complete tasks.  The examiner also diagnosed a 
long-standing personality disorder, which makes it difficult 
for him to deal with the stress in his life.  The examiner 
did not see any evidence of PTSD.

A VA treatment record from August 2005 diagnosed 
polysubstance abuse in full, sustained remission per patient.  
The examiner stated that the Veteran did not meet the 
criteria for PTSD.

VA treatment record from January 2007 diagnosed adjustment 
disorder with depressed mood and rule out depressive disorder 
not otherwise specified.  

As the Veteran has some evidence of psychiatric treatment in 
service and several postservice psychiatric diagnoses, this 
claim should be referred to a VA examiner to have him/her 
review the relevant evidence and determine the etiology of 
the Veteran's psychiatric disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)

C.  Acquired Psychiatric Disorder Secondary to Service-
Connected Perirectal Abscess

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the Veteran's December 2006 letter, he states that his 
medical conditions cause him to feel completely helpless, not 
want to socialize, and have nightmares about running to the 
toilet.  In this letter, the Veteran appears to be 
attributing his psychiatric condition, at least in part, to 
his service-connected perirectal abscess condition.  The 
Veteran is not competent to make this connection himself.  So 
a medical nexus opinion is also necessary to determine 
whether any of the Veteran's psychiatric conditions are 
secondary to his service-connected perirectal abscess 
condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran's treatment 
records from his treating psychiatrist, 
Dr. P.S.

2.  Allow the Veteran an opportunity to 
provide further details regarding the 
claimed 1982 personal assault specifically 
when, where, and the parties involved.

3.  Schedule the Veteran for a psychiatric 
evaluation to determine the etiology of 
his psychiatric disorder.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's psychiatric disorder (1) 
initially manifested during his military 
service from November 1979 to August 1982; 
(2) if PTSD, is related to a stressor in 
service; or (3) is secondary to his 
service-connected perirectal abscess 
condition.

The VA examiner should also specifically 
state whether any currently diagnosed 
psychiatric disorder is related to 
service, to include to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note 
the treatment and evaluation the Veteran 
received in service at enlistment in 
August 1979 and concerning his unit-
related problems in July and October 1981.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

4.  Advise the Veteran that failure to 
report for his psychiatric evaluation, 
without good cause, may have adverse 
consequences on his claim.

5.  Then readjudicate the claim for an 
acquired psychiatric disorder including 
PTSD in light of the additional evidence.  
If the claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


